*** Confidential treatment requested on certain portions of this exhibit. An unredacted version of this agreement has been filed separately with the Securities and Exchange Commission. Exhibit 10.6 AVAIL MEDICAL PRODUCTS, INC. & KCI MANUFACTURING TOLL MANUFACTURING AGREEMENT This Toll Manufacturing Agreement (this "Agreement") is entered into as of December 14, 2007, by and between on the first part KCI Manufacturing, a company incorporated under the laws of Ireland, with an address of Athlone Business & Technology Park, Garrycastle, Athlone, Co. Westmeath, Ireland ("KCI Manufacturing") and on the second part Avail Medical Products, Inc., a Delaware corporation with principal offices at 1600 Wells Fargo Tower, 201 Main Street, Fort Worth, Texas 76102 (collectively "Avail").This Agreement will be effective as of November 30, 2007 (the "Effective Date").Either Avail or KCI Manufacturing may be referred to herein as a “Party” or collectively as the “Parties.” WITNESSETH WHEREAS, KCI Manufacturing is the beneficial owner or licensee of certain manufacturing process technology used in the design and manufacture of negative pressure wound therapy devices, related disposables and other elements of high quality wound care methods and systems; WHEREAS, KCI Manufacturing wishes to have Avail procure raw materials for and on behalf of KCI Manufacturing (the “Procurement Services”) and perform processing services (the “Processing Services”) to transform such raw materials into finished products and Avail wishes to perform the Procurement Services and the Processing Services for KCI Manufacturing in accordance with the terms of this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the sufficiency of which is hereby acknowledged, it is agreed by and between KCI Manufacturing and Avail (collectively, the "Parties"), for the mutual benefit of Avail and KCI Manufacturing, as follows: 1.Definitions.It is understood that words and phrases set out in quotation marks in this Agreement (often within parentheses) constitute defined terms.Absent a very clear expression otherwise, the definitions of defined terms of this Agreement shall be consistent for all purposes of this Agreement, irrespective of whether inconsistent definitions are given for the same or similar terms in other documents.The term "includes" (and conjugates thereof) shall always be understood to mean "includes, without limitation," (or the like) unless expressly stated otherwise herein. (a) Affiliate.The term “Affiliate” means, with respect to a Party, any company, partnership, joint venture, or other entity that directly or indirectly Controls, is Controlled by, or is under common Control with such Party.“Control” or “Controlled by” shall mean ownership of fifty percent (50%) or more of the voting stock or the power to direct or cause the direction of the management and policies of the controlled entity, whether through the ownership of voting securities, by contract or otherwise. (b) Products.The term "Products" in this Agreement shall mean all sterile disposable products for use with vacuum assisted wound closure therapy currently (as of the Effective Date) being marketed worldwide by KCI Manufacturing, which are listed as integrated SKUs on Exhibit A.Raw Materials procured by Avail for and on behalf of KCI Manufacturing as set forth on Exhibit B shall not be considered “Products” as that term is used in this Agreement.The Products shall not include any new products that differ from the Products listed on Exhibit A (i) in terms of materials or manufacturing processes used, (ii) in form, fit or function, or (iii) because they assist in the delivery of vacuum assisted therapy together with other different therapies (such new products being referred to herein as “Different Products”).Upon mutual written agreement by the Parties, Different Products may be added to Exhibit A (together with any pricing or other information that may be necessary) and shall become Products for purposes of this Agreement.The Parties will cooperate in good faith to make such amendments to Exhibit A as are required to comport with changes to the Product Specifications (defined hereinafter). (c) Product Specifications. The term “Product Specifications” means any and all designs, drawings, blueprints, formulations, models, specifications, quality standards, techniques, processes, performance data, manufacturing data and procedures, know-how and other technical information relating to the design, production/manufacture, packaging and labeling, and/or operation of the Products, which are provided by KCI Manufacturing to Avail for the purpose of producing/manufacturing the Products pursuant to this Agreement. (d) Raw Materials.The term "Raw Materials" means all raw materials and other component parts procured, manufactured, or used by Avail in the Processing Services for the Products, as listed on
